DETAILED ACTION
The present application is a Continuation (CON) application of U.S. Application No. 15/522,495, which is a 371 national stage entry of PCT/US2015/057607.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
 
Response to Amendment
Applicant’s amendments, filed April 28, 2022, have been fully considered.  
Claims 22-24 and 27-30 are cancelled.
Claims 31-35 are newly added.
The objection to Claim 21, mailed November 29, 2021, is overcome by Applicant’s amendments.


Claim Objections
Claim 21 is objected to because of the following informalities:  omitted punctuation.  Claim 21 recites the limitation “having a resin:water ratio of 1:1to 1:10” in line 2 with no spacing between the ratio of “1:1” and the word “to” following the ratio.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-26, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 7,762,329).
Claim 21. A method of at least partially sealing a leak in a well comprising: 
mixing a curable phenolic resin, comprising phenol and formaldehyde in a molar ratio of about 10:1, with water to create a resin+water mixture having a resin:water ratio of 1:1 to 1:10; 
adding the mixture containing the curable phenolic resin to the backside of a tubing string; 
pumping the mixture containing the curable phenolic resin into the leak; allowing the curable phenolic resin to cure; and thereby 
sealing the leak.
Morgan discloses a well bore servicing composition comprising hardenable resin for plugging well bores at a desired location (Abstract; Col. 2, lines 37-53), wherein the hardenable resin component may include phenol formaldehyde resins (Col. 3, lines 10-28) and an aqueous diluent or carrier fluid, such as water (Col. 4, lines 36-46).  Morgan discloses introducing the well bore servicing composition into an annulus between a pipe string and a subterranean formation and allowing the well bore servicing composition to at least partially harden (Col. 2, lines 21-28; Col. 11, line 55 – Col. 12, line 2).  
Morgan discloses wherein the hardenable resin component may include phenol formaldehyde resins (Col. 3, lines 10-28) and that hardenable resin may be included in an amount of about 5% to 100% (Col. 3, lines 60-63), but Morgan does not disclose mixing a curable phenolic resin, comprising phenol and formaldehyde in a molar ratio of about 10:1, with water to create a resin+water mixture having a resin:water ratio of 1:1 to 1:10.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol formaldehyde resin and water in Morgan to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  At the least, it would have been obvious for one of ordinary skill in the art to try manipulating / optimizing the concentration(s) of the resin and water based on a finite number of identified, predictable solutions with a reasonable expectation of success.  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Morgan does not expressly disclose pumping the mixture containing the curable phenolic resin into the leak.  However, Morgan does disclose that the well bore servicing composition may be used for other purposes (Col. 11, lines 4-5), such as servicing methods including: supporting a conduit in the well bore; plugging a void or crack in a conduit; plugging a void or crack in a cement sheath disposed in an annulus of the well bore; plugging a perforation; and/or plugging an opening between the cement sheath and the conduit (Col. 11, lines 11-24).  Therefore, the Examiner interprets this disclosure to sufficiently read on and/or render obvious the claimed invention, because the well bore servicing composition in Morgan would at least partially sealing a leak in a well by plugging the voids or cracks in the conduit or string. 
Claim 25. Morgan discloses The method of claim 21.  Morgan discloses the hardenable resin may be included in an amount in the range of about 5% to about 100% (Col. 3, lines 60-63), but Morgan does not expressly disclose wherein the curable phenolic resin comprises phenol at less than about 17% and formaldehyde at less than about 1.7%.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol and formaldehyde in Morgan to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 26. Morgan discloses The method of claim 21.  Morgan does not expressly disclose wherein after sealing the leak, obtaining a measure of the backside pressure in the well at greater than about 50 psi.  However, Morgan discloses that the well bore servicing composition may withstand substantial amounts of pressure (Col. 11, lines 24-27) and a tested cure pressure at 2000 psi (Table 3).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the backside pressure in the well in Morgan to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 31. Morgan discloses The method of claim 26.  Morgan discloses the hardenable resin may be included in an amount in the range of about 5% to about 100% (Col. 3, lines 60-63), but Morgan does not expressly disclose wherein the curable phenolic resin comprises phenol at less than about 17% and formaldehyde at less than about 1.7%.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol and formaldehyde in Morgan to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 32-35. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the ratio of phenol formaldehyde resin to water in Morgan to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  


Claims 21, 25-26, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon et al. (US 2013/0130947).
Claim 21. A method of at least partially sealing a leak in a well comprising: 
mixing a curable phenolic resin, comprising phenol and formaldehyde in a molar ratio of about 10:1, with water to create a resin+water mixture having a resin:water ratio of 1:1 to 1:10; 
adding the mixture containing the curable phenolic resin to the backside of a tubing string; 
pumping the mixture containing the curable phenolic resin into the leak; allowing the curable phenolic resin to cure; and thereby 
sealing the leak.
Brannon discloses a method of sealing a leak in a well with a well treatment composition ([0005]; [0015]; [0057]), comprising a composite with a hardenable material, such as phenol formaldehyde resins ([0021]; [0023]).  Brannon discloses formulating the well treatment composition by adding the material to a carrier fluid, such as saltwater, freshwater, or slickwater ([0009]; [0049]) and introducing the composition into a wellbore ([0010]), where the composition may effectively form a barrier or plug ([0013]).
Brannon does not disclose mixing a curable phenolic resin, comprising phenol and formaldehyde in a molar ratio of about 10:1, with water to create a resin+water mixture having a resin:water ratio of 1:1 to 1:10.  However, Brannon discloses that the loading of the composite in the pumpable carrier fluid is typically between from about 100 pounds to about 20,000 pounds of composite per 1,000 gallons of aqueous fluid ([0053]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol formaldehyde resin and water in Brannon to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 25. Brannon discloses The method of claim 21.  Brannon does not disclose wherein the curable phenolic resin comprises phenol at less than about 17% and formaldehyde at less than about 1.7%.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol and formaldehyde in Brannon to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 26. Brannon discloses The method of claim 21.  Brannon does not disclose wherein after sealing the leak, obtaining a measure of the backside pressure in the well at greater than about 50 psi.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the backside pressure in the well in Brannon to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 31. Brannon discloses The method of claim 26.  Brannon does not expressly disclose wherein the curable phenolic resin comprises phenol at less than about 17% and formaldehyde at less than about 1.7%.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol and formaldehyde in Brannon to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 32-35. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the ratio of phenol formaldehyde resin to water in Brannon to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments, filed April 28, 2022, have been fully considered, but the arguments are not persuasive based on the reasoning(s), below.
Applicant argues that “Applicants note that it is not obvious to optimize the claimed ratios, especially in light of the fact that Morgan is focused on creating a composition that has high viscosity. Dilution of the composition of Morgan to the claimed ratio, therefore would render Morgan's composition unsuitable for its intended purpose.” (See Applicant’s Remarks, filed 04/28/2022: p. 2)
The Examiner respectfully disagrees.
The claimed invention recites a very broad range of ratios.
The Examiner maintains that it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the amount of phenol formaldehyde resin and water in Morgan to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
At the least, it would have been obvious to try optimizing the concentration(s) of the resin and water based on a finite number of identified, predictable solutions with a reasonable expectation of success.  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

The Applicant has not provided a showing that the range is critical to the claimed invention.
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Finally, the Applicant has not established the ratio of resin:water as a result-effective variable.  The method is directed to sealing a leak in a well, which the prior art references also disclose and/or teach with the curable / hardenable resin and water combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674